
	
		I
		111th CONGRESS
		2d Session
		H. R. 6040
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Maumee Valley National Heritage Area in
		  Ohio and Indiana, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Maumee Valley National Heritage Area
			 Act.
		2.PurposesThe purposes of this Act are to—
			(1)establish the Maumee Valley National
			 Heritage Area in the States of Indiana and Ohio;
			(2)pursue implementation of remaining
			 recommendations of the Vision for Maumee Valley Stewardship prepared by the
			 National Park Service in 1996;
			(3)raise awareness of
			 the national significance of the Maumee Valley;
			(4)promote heritage,
			 cultural, and recreational tourism, and to develop relevant educational and
			 cultural programs for visitors, residents and the general public;
			(5)recognize and
			 interpret important events representing the role of the many Native Americans,
			 European Americans, African-Americans, Hispanic Americans and other immigrants
			 who populate the Valley;
			(6)provide a
			 management framework to foster close working partnerships with all levels of
			 government, the private sector, and local communities in the region; and
			(7)provide
			 appropriate leadership and linkages between units of the National Park System
			 and communities, State and local governments, and area organizations with
			 similar missions.
			3.FindingsCongress finds the following:
			(1)The Maumee River
			 Valley is a distinctive landscape that preserves a rich, nationally significant
			 cultural heritage. The events that transpired in the Maumee Valley in the 18th
			 and early 19th centuries were critical to the Nation’s transformation from
			 wilderness to Nation. The clash of cultures between Native peoples and
			 Euro-Americans that took place here helped define United States history during
			 its formative years.
			(2)Humans have
			 occupied the Maumee Valley for 12,000 years. By the 1770s, one of the largest
			 Native American villages in North America, Kiihkayonki (Kekionga), was located
			 at the headwaters of the Maumee River at Ft. Wayne. This region was the home of
			 Miami, Wyandot, Delaware, Shawnee, Ottawa, and Potawatomi, Kickapoo, and
			 Chippewa Indian tribes.
			(3)Native American
			 tribes and confederations, France, Britain, colonial militias, and United
			 States armies under President Washington’s orders all vied with one another for
			 control of the Maumee Valley as it became the crucible of an emerging Nation.
			 Legendary Native Americans Pontiac, Tecumseh, Little Turtle, and Blue Jacket
			 challenged the American military presence under Anthony Wayne, William Henry
			 Harrison, and William Clark. The Maumee Valley was the target of three
			 unsuccessful invasions of the United States by the British and their Indian
			 allies, leading the way to a treaty that created long-lasting peace between the
			 United States and Canada along the longest unguarded boundary in the
			 world.
			(4)Historic
			 settlements such as Kekionga and strategic outposts along the Maumee River,
			 including Fort Wayne, Fort Defiance, Fort Winchester, Fort Meigs, and Fort
			 Miamis (a British fort on United States soil), and the Fallen Timbers
			 Battlefield.
			(5)In 1999, Congress
			 and the National Park Service recognized the national significance of the
			 Maumee Valley’s early military history by designating Fallen Timbers
			 Battlefield and Fort Miamis as affiliated units of the National Park
			 System.
			(6)The Maumee Valley’s abundance of natural
			 resources has also been widely recognized, and its network of rivers provided
			 the key transportation system to the interior, and later aided construction and
			 operation of the second longest canal in the world by the 1840s. The Maumee
			 River was designated a State Scenic and Recreational River by the Ohio
			 Department of Natural Resources in the 1960s. More recently, the vast Oak
			 Openings region is recognized on the Nature Conservancy’s list of Last Great
			 Places on Earth for its numerous endangered species. In 1999, the Ohio
			 Department of Transportation designated portions of the Maumee Valley as a
			 State Scenic Byway. And in 2000, the Maumee Valley was one of the first three
			 places designated as an Ohio Heritage Area by the Ohio Department of
			 Development. Once covered by the Great Black Swamp, it now contains some of the
			 richest farmland in the world.
			(7)The Maumee Valley
			 Heritage Area includes the counties of Allen, Indiana, and Paulding, Defiance,
			 Henry, Wood and Lucas, Ohio. Many local, regional, and State agencies and
			 organizations, including the Maumee Valley Heritage Corridor, Inc., the
			 Metropolitan Park District of Toledo, and the Allen County/Fort Wayne
			 Historical Society have shown the desire and ability to work with Federal
			 agencies to protect, preserve, and enhance the resources found within the
			 Maumee Valley that reflect this unique heritage.
			(8)As the largest
			 river flowing into the Great Lakes, the Maumee River is known for its
			 ecological, political, and historical importance in a region with 84 percent of
			 our Nation’s fresh water and over 20 percent of the world’s freshwater
			 resource.
			4.DefinitionsIn this Act:
			(1)Heritage
			 areaThe term Heritage Area means the Maumee Valley
			 National Heritage Area, established in section 5.
			(2)Local
			 coordinating entityThe term local coordinating
			 entity means the local coordinating entity for the Heritage Area
			 designated by section 5(d).
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area required by section 7.
			(4)MapThe
			 term map means the map entitled Maumee Valley National
			 Heritage Area, Proposed Boundary numbered T16/80,001 and dated
			 September 2008.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means Ohio and Indiana.
			5.Maumee Valley
			 National Heritage Area
			(a)EstablishmentThere
			 is established the Maumee Valley National Heritage Area in Ohio and
			 Indiana.
			(b)BoundariesThe
			 National Heritage Area shall be comprised of the following, as depicted on the
			 map: the Maumee River and Valley including the counties of Lucas, Wood, Henry,
			 Defiance, and Paulding in Ohio, and Allen County in Indiana.
			(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service, Department of the
			 Interior, and the Maumee Valley Heritage Corridor, Inc.
			(d)Local
			 coordinating entityThe Maumee Valley Heritage Corridor, Inc.
			 shall be the local coordinating entity for the Heritage Area.
			6.Duties and
			 authorities of the local coordinating entity
			(a)Duties of the
			 local coordinating entityTo further the purposes of the Heritage
			 Area, the local coordinating entity shall—
				(1)prepare and submit
			 a management plan for the Heritage Area to the Secretary in accordance with
			 section 7;
				(2)assist units of
			 local government, regional planning organizations, and nonprofit organizations
			 in implementing the approved management plan by—
					(A)carrying out
			 programs and projects that recognize, protect, and enhance important resource
			 values within the Heritage Area;
					(B)developing
			 recreational and educational opportunities in the Heritage Area;
					(C)increasing public
			 awareness of and appreciation for natural, historical, scenic, and cultural
			 resources of the Heritage Area; and
					(D)promoting a wide
			 range of partnerships among governments, organizations and individuals to
			 further the purposes of the Heritage Area;
					(3)include the
			 interests of diverse units of government, businesses, organizations, and
			 individuals in the Heritage Area in the preparation and implementation of the
			 management plan;
				(4)submit an annual
			 report to the Secretary for any fiscal year for which the local coordinating
			 entity receives Federal funds under this Act, setting forth its
			 accomplishments, expenses, and income, amounts and sources of matching funds,
			 the amounts leveraged with Federal funds and sources of such leveraging, and
			 grants made to any other entities during the fiscal year;
				(5)make available for
			 audit for any fiscal year in which it receives Federal funds under this Act all
			 information pertaining to the expenditure of such funds and any matching funds,
			 and require in all agreements authorizing expenditures of Federal funds by
			 other organizations that the receiving organizations make available for such
			 audit all records and other information pertaining to the expenditure of such
			 funds; and
				(6)encourage by
			 appropriate means economic development that is consistent with the purposes of
			 the Heritage Area.
				(b)AuthoritiesThe
			 local coordinating entity may, subject to the prior approval of the Secretary,
			 for the purposes of preparing and implementing the management plan for the
			 Heritage Area, use Federal funds made available under this Act to—
				(1)make grants to
			 political jurisdictions, nonprofit organizations and other interested parties
			 within the Heritage Area;
				(2)enter into
			 cooperative agreements with or provide technical assistance to political
			 jurisdictions, nonprofit organizations, Federal agencies, and other interested
			 parties;
				(3)hire and
			 compensate staff;
				(4)obtain funds or
			 services from any source including other Federal programs;
				(5)contract for goods
			 or services; and
				(6)support activities
			 of partners and any other activities that further the purposes of the Heritage
			 Area and are consistent with the approved management plan.
				(c)Prohibition on
			 the acquisition of real propertyThe local coordinating entity
			 may not use Federal funds received under this Act to acquire real
			 property.
			7.Management
			 plan
			(a)In
			 generalThe management plan for the Heritage Area shall—
				(1)describe
			 comprehensive policies, goals, strategies, and recommendations for telling the
			 story of the region’s heritage and encouraging long-term resource protection,
			 enhancement, interpretation, funding, management, and development of the
			 Heritage Area;
				(2)take into
			 consideration existing State, county, and local plans in the development of the
			 management plan and its implementation;
				(3)include a
			 description of actions and commitments that governments, private organizations,
			 and citizens will take to protect, enhance, and interpret the natural,
			 historic, scenic, and cultural resources of the Heritage Area;
				(4)specify existing
			 and potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the Heritage Area;
				(5)include an
			 inventory of the natural, historical, cultural, educational, scenic, and
			 recreational resources of the Heritage Area related to the stories and themes
			 of the region that should be protected, enhanced, managed, or developed;
				(6)recommend policies
			 and strategies for resource management including, but not limited to, the
			 development of intergovernmental and interagency agreements to protect the
			 Heritage Area’s natural, historical, cultural, educational, scenic, and
			 recreational resources;
				(7)describe a program
			 of implementation for the management plan including: performance goals; plans
			 for resource protection, enhancement, and interpretation; and specific
			 commitments for implementation that have been made by the local coordinating
			 entity or any government, organization, business, or individual;
				(8)include an
			 analysis and recommendations for ways in which local, State, tribal and Federal
			 programs may best be coordinated, including the role of the Department of the
			 Interior, specifically the National Park Service and the U.S. Fish and Wildlife
			 Service, and other Federal agencies associated with the Heritage Area, to
			 further the purposes of this Act;
				(9)include an
			 interpretive plan for the Heritage Area; and
				(10)include a
			 business plan that—
					(A)describes the
			 role, operation, financing, and functions of the local coordinating entity and
			 of each of the major activities contained in the management plan; and
					(B)provides adequate
			 assurances that the local coordinating entity has the partnerships and
			 financial and other resources necessary to implement the management plan for
			 the Heritage Area.
					(b)Deadline and
			 termination of funding
				(1)DeadlineThe
			 local coordinating entity shall submit the management plan to the Secretary for
			 approval within 3 years from the date when any funds are made available for
			 this purpose after designation as a Heritage Area.
				(2)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with this subsection, the local coordinating entity shall not
			 qualify for any additional financial assistance under this Act until such time
			 as the management plan is submitted to and approved by the Secretary.
				8.Duties and
			 authorities of the Secretary
			(a)Technical and
			 financial assistance
				(1)In
			 generalThe Secretary may, upon the request of the local
			 coordinating entity, provide technical and financial assistance on a
			 reimbursable or nonreimbursable basis (as determined by the Secretary) to the
			 Heritage Area to develop and implement the management plan.
				(2)Priority
			 actionsIn assisting the Heritage Area, the Secretary shall give
			 priority to actions that in general assist in—
					(A)conserving the
			 significant natural, historical, cultural, and scenic resources of the Heritage
			 Area; and
					(B)providing
			 educational, interpretive, and recreational opportunities consistent with the
			 purposes of the Heritage Area.
					(3)Cooperative
			 agreementsThe Secretary is authorized to enter into cooperative
			 agreements with the local coordinating entity and other public or private
			 entities for the purposes of carrying out this subsection.
				(b)Approval of
			 management plan
				(1)ReviewThe
			 Secretary shall approve or disapprove the management plan not later than 90
			 days after receiving the management plan.
				(2)ConsultationThe
			 Secretary shall consult with the Governor of any State and tribal government in
			 which the Heritage Area is located prior to approving any management
			 plan.
				(3)Criteria for
			 approvalIn determining the approval of the management plan, the
			 Secretary shall consider whether—
					(A)the local
			 coordinating entity will be representative of the diverse interests of the
			 Heritage Area, including governments, natural and historic resource protection
			 organizations, educational institutions, businesses, community residents, and
			 recreational organizations;
					(B)the local
			 coordinating entity has afforded adequate opportunity for public and
			 governmental involvement, including workshops and public meetings, in the
			 preparation of the management plan;
					(C)the resource
			 protection and interpretation strategies contained in the management plan, if
			 implemented, would adequately protect the natural, historical, and cultural
			 resources of the Heritage Area;
					(D)the management
			 plan would not adversely affect any activities authorized on Federal or tribal
			 lands under applicable laws or pursuant to land use plans;
					(E)the Secretary has
			 received adequate assurances from the appropriate State, tribal and local
			 officials whose support is needed to ensure the effective implementation of the
			 State, Tribal, and local aspects of the management plan; and
					(F)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the plan.
					(4)Action following
			 disapprovalIf the Secretary disapproves the management plan, the
			 Secretary shall advise the local coordinating entity in writing of the reasons
			 and may make recommendations for revisions to the management plan. The
			 Secretary shall approve or disapprove a proposed revision not later than 90
			 days after the date it is resubmitted.
				(5)Approval of
			 amendmentsSubstantial amendments to the management plan shall be
			 reviewed by the Secretary and approved in the same manner as provided for in
			 the original management plan. The local coordinating entity shall not use
			 Federal funds authorized by this Act to implement any amendments until the
			 Secretary has approved the amendments.
				(c)Evaluation
				(1)In
			 generalNot later than 3 years before the date on which authority
			 for Federal funding terminates for the Heritage Area, the Secretary shall
			 conduct an evaluation of the accomplishments of the Heritage Area and prepare a
			 report with recommendations for the National Park Service’s future role, if
			 any, with respect to the Heritage Area.
				(2)Evaluation
			 componentsAn evaluation prepared under paragraph (1)
			 shall—
					(A)assess the
			 progress of the local coordinating entity with respect to—
						(i)accomplishing the
			 purposes of the authorizing legislation for the Heritage Area; and
						(ii)achieving the
			 goals and objectives of the approved management plan for the Heritage
			 Area;
						(B)analyze the
			 Federal, State, local, and private investments in the Heritage Area to
			 determine the leverage and impact of the investments; and
					(C)review the
			 management structure, partnership relationships, and funding of the Heritage
			 Area for purposes of identifying the critical components for sustainability of
			 the Heritage Area.
					(3)RecommendationsBased
			 upon the evaluation under paragraph (1), the Secretary shall prepare a report
			 with recommendations for the National Park Service’s future role, if any, with
			 respect to the Heritage Area. If the report recommends that Federal funding for
			 the Heritage Area be reauthorized, the report shall include an analysis
			 of—
					(A)ways in which
			 Federal funding for the Heritage Area may be reduced or eliminated; and
					(B)the appropriate
			 time period necessary to achieve the recommended reduction or
			 elimination.
					(4)Submission to
			 congressOn completion of a report under paragraph (3), the
			 Secretary shall submit the report to—
					(A)the Committee on
			 Energy and Natural Resources of the Senate; and
					(B)the Committee on
			 Natural Resources of the House of Representatives.
					9.Relationship to
			 other Federal agencies
			(a)In
			 generalThis Act shall not affect the authority of any Federal
			 official to provide technical or financial assistance under any other
			 law.
			(b)Consultation and
			 coordinationThe head of any Federal agency planning to conduct
			 activities that may have an impact on the Heritage Area is encouraged to
			 consult and coordinate the activities with the Secretary and the local
			 coordinating entity to the extent practicable.
			(c)Other Federal
			 agenciesNothing in this Act—
				(1)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
				(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
				(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
				10.Property owners
			 and regulatory protectionsNothing in this Act shall be construed
			 to—
			(1)abridge the rights
			 of any property owner, whether public or private, including the right to
			 refrain from participating in any plan, project, program, or activity conducted
			 within the Heritage Area;
			(2)require any
			 property owner to permit public access (including Federal, State, tribal, or
			 local government access) to such property or to modify any provisions of
			 Federal, State, tribal, or local law with regard to public access or use of
			 private lands;
			(3)alter any duly
			 adopted land use regulations or approved land use plan or any other regulatory
			 authority of any Federal, State, or local agency, or tribal government or to
			 convey any land use or other regulatory authority to any local coordinating
			 entity;
			(4)authorize or imply
			 the reservation or appropriation of water or water rights;
			(5)diminish the
			 authority of the State to manage fish and wildlife, including the regulation of
			 fishing and hunting within the Heritage Area; or
			(6)create any
			 liability, or affect any liability under any other law, of any private property
			 owner with respect to any persons injured on such private property.
			11.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated for the purposes
			 of this Act $15,000,000, of which not more than $1,000,000 shall be made
			 available for any fiscal year.
			(b)Matching
			 fundsFederal funding provided under this Act may not exceed 50
			 percent of the total cost of any assistance or grant provided or authorized
			 under this Act. Recipient matching funds—
				(1)must be from
			 non-Federal sources; and
				(2)may be made in the
			 form of in-kind contributions of goods and services fairly valued.
				12.SunsetThe authority of the Secretary to provide
			 financial assistance under this Act shall terminate on the day occurring 15
			 years after the date of enactment of the Act.
		
